Pebble Hill Bldg. Corp. v Madelik (2016 NY Slip Op 06480)





Pebble Hill Bldg. Corp. v Madelik


2016 NY Slip Op 06480


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-06567
 (Index No. 45045/10)

[*1]Pebble Hill Building Corp., appellant,
vPaul Madelik, et al., respondents.


Law Office of Mark E. Nadjar, P.C., Commack, NY, for appellant.
Cindy Elan-Mangano, Town Attorney, Huntington, NY (J. Edward Gathman of counsel), for respondents.

DECISION & ORDER
In an action for declaratory relief, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Mayer, J.), dated April 22, 2014, which granted the defendants' motion for summary judgment dismissing the complaint and denied its cross motion for summary judgment on the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court correctly concluded that, although brought as a declaratory judgment action, the true nature of the instant matter is directed toward review of an agency determination and, therefore, is governed by CPLR article 78 (see Tornheim v Fiala, 136 AD3d 797, 797; Spinney at Pond View, LLC v Town Bd. of the Town of Schodack, 99 AD3d 1088, 1089; Block 3066, Inc. v City of New York, 89 AD3d 655, 656; Rose Woods, LLC v Weisman, 85 AD3d 801, 803; Town of Riverhead v County of Suffolk, 78 AD3d 1165, 1166). The plaintiff, in effect, seeks review of a resolution adopted by the Planning Board of the Town of Huntington dated June 17, 2009, requiring the plaintiff, as conditions of final approval of a subdivision map, to both reserve a portion of the property as a conservation area and pay a recreation fee. Since the resolution was filed with the office of the Town Clerk on June 22, 2009, this action, commenced in December 2010, was time-barred (see CPLR 217[1]; Town Law § 282; Leonard v Planning Bd. of Town of Union Vale, 136 AD3d 868, 870-871; Rose Woods, LLC v Weisman, 85 AD3d at 803; Matter of Preservation Collective v Town of Monroe, 32 AD3d 396, 397-398; Matter of International Innovative Tech. Group Corp. v Planning Bd. of Town of Woodbury, 20 AD3d 531, 532-533).
Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint and denied the plaintiff's motion for summary judgment on the complaint.
In light of our determination, we need not address the parties' remaining contentions.
BALKIN, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court